DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 6-7, 9-12, 14-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W02015/113040.
W02015/113040 discloses in Figs.1-17C, a medication grinding apparatus comprising a first housing section13 having a first chamber ( 51, via 77) formed in a first end (top end of 13) of the first housing section for accepting a pill or tablet, the first housing section having an open second end (bottom end of 13), including at least one passageway (1322, bottom of 77) through a bottom of the first chamber to a second chamber (via 78) which extends to the open second end, a receptacle .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over W02015/113040 in view of TWM469913.
W02015/113040 discloses most of the elements of these claims including that the first and second housing sections are cylindrically shaped but may not disclose the special threading limitations.
TWM469913 discloses in Figs. 1 to 6), that the first end of the first housing has external threading around an outer periphery of the first end, and so that the second housing includes internal threading on an interior wall of the second housing section  enclosing the second chamber such that the first housing section .
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over W02015/113040 in view of Isaacson et al (US 2010/0258565).
W02015/113040 discloses most of the elements of these claims but for a seal/gasket.
Isaacson et al is cited to show desirability, in the relevant art, to provide the housings of a pill crusher with a seal/gasket/O-ring [0040] forming a seal therebetween. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of W02015/113040 with the seal/gasket/O-ring as taught by Isaacson et al in order to seal the housing sections.

Allowable Subject Matter
Claims 3-5 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a pill crusher.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725